Hoke, J.,
dissenting: As I understand and interpret tbe testimony, it shows that both tbe lines of tbe Daniel Moore tract and of tbe Jesse Gragg tract called for as indicating tbe termini of two of tbe lines of defendants’ grant were fixed and established; and where this is true our decisions have been wellnigh uniform to tbe effect that such calls as a rule will control course and distance; and applying this generally accepted principle, I am of opinion that, according to our precedents, the case was correctly tried below and tbe judgment should be affirmed.
Walker, J., concurs in dissenting opinion.